ITEMID: 001-102104
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF KOSTAKOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Mirjana Lazarova Trajkovska;Rait Maruste;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1972 and lives in Kyiv.
5. On 27 June 2000 the applicant was arrested. The applicant, Mr D., and Mr B. were charged with one count of robbery. The applicant was also charged with handling of two handguns with cartridges.
6. On 25 September 2000 the proceedings against Mr B. were disjoined.
7. On 27 July 2001 the applicant was released having given a written undertaking not to abscond.
8. In the period prior to 10 October 2002 the Darnitsky District Court of Kyiv (the district court) remitted the case twice for additional pre-trial investigation.
9. On 10 October 2002 the district court found the applicant guilty and sentenced him to five years’ imprisonment. The applicant was arrested.
10. On 4 June 2003 the Kyiv City Court of Appeal (the court of appeal) quashed the part of the judgment concerning the applicant’s conviction and remitted the case for fresh consideration to the district court. The court of appeal upheld the applicant’s detention on remand.
11. On 14 November 2003 the district court remitted the case for additional pre-trial investigation. The applicant was remanded in custody.
12. On 14 April 2004 the court of appeal quashed the ruling of 14 November 2003 and remitted the case to the district court for consideration. By the same decision it upheld the applicant’s detention on remand.
13. On 9 June 2004 the Supreme Court dismissed the applicant’s appeal in cassation against the ruling of 14 April 2004.
14. On 7 July 2004 the applicant was released having given a written undertaking not to abscond.
15. On 23 December 2005 the district court sentenced the applicant to four years and 10 days’ imprisonment.
16. On 22 November 2006 and 12 June 2007 the court of appeal and the Supreme Court, respectively, upheld the judgment of 23 December 2005.
17. According to the records provided by the Government, the applicant challenged a judge sitting in his case on six occasions, and once he challenged a prosecutor. On three occasions the applicant failed to appear.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
